 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Tanya Winters,                                     No. CV-18-02468-PHX-JAT
10                  Plaintiff,                          ORDER
11   v.
12   Commissioner        of      Social    Security
     Administration,
13
                    Defendant.
14
15          On March 28, 2019, Plaintiff Tanya Winters filed an Amended Complaint
16   (Doc. 40). Under Fed. R. Civ. P. 15(a)(1), “[a] party may amend its pleading once as a
17   matter of course within: (A) 21 days after serving it, or (B) if the pleading is one to which
18   a responsive pleading is required, 21 days after service of a responsive pleading or 21 days
19   after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” In all other
20   circumstances, “a party may amend its pleading only with the opposing party’s written
21   consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2).
22          Plaintiff’s Amended Complaint is untimely under Rule 15(a)(1). Plaintiff may not
23   amend her Complaint pursuant to Rule 15(a)(1)(A), as more than 21 days have elapsed
24   since she served her original Complaint (Doc. 1) on November 28, 2018. (See Docs. 19–
25   21). Plaintiff also may not amend her complaint as a matter of course pursuant to
26   Rule 15(a)(1)(B), as well over 21 days have transpired since Defendant served Plaintiff
27   with its Motion to Dismiss the Complaint Pursuant to Fed. R. Civ. P. 12(b)(1) (Doc. 31)
28   on February 22, 2019. Even giving Plaintiff three additional days for service by mail
 1   pursuant to Rule 6(d), any amendment under Rule 15(a) without seeking leave from the
 2   Court was due by March 18, 2019. However, Plaintiff did not file her Amended Complaint
 3   (Doc. 40) until March 28, 2019—34 days after Defendant served Plaintiff with its Motion
 4   to Dismiss (Doc. 31) under Rule 12(b)(1).
 5         Therefore, because Plaintiff’s Amended Complaint (Doc. 41) is untimely under
 6   Rule 15(a)(1),
 7         IT IS ORDERED striking Plaintiff’s Amended Complaint (Doc. 40). Plaintiff’s
 8   original Complaint (Doc. 1) filed on August 2, 2018 is the operative complaint in this
 9   matter.
10         Dated this 4th day of April, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
